Opinion issued August 20, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00226-CV
                           ———————————
                    IN THE INTEREST OF C.L.G., a Child


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 65607


                         MEMORANDUM OPINION

      Appellant, Joe Luis Gonzales, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts

of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). On
March 19, 2013, we notified appellant that the filing fee was due no later than

March 29, 2013. The Court’s notice was returned, with the following marked on

the envelope: “return to sender, attempted – not known, unable to forward.” On

April 10, 2013, we notified appellant that this appeal could be dismissed unless he

paid the filing fee on or before May 10, 2013. Appellant has neither paid the filing

fee nor responded to the Court’s notices nor provided us with any other address or

means of contacting him. See TEX. R. APP. P. 5; 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         2